 



Exhibit 10.2
Severance Agreement
     This Severance Agreement (this “Agreement”) is entered into effective as of
this                     day of                     , 2008, by and between
Middlefield Banc Corp., an Ohio corporation (“Middlefield”), and Thomas G.
Caldwell, its President and Chief Executive Officer (the “Executive”).
     Whereas, recognizing the contributions made and expected to be made by the
Executive to the profitability, growth, and financial strength of Middlefield
and subsidiaries, intending to assure itself of the current and future
continuity of management, intending to establish minimum severance benefits for
certain officers and other key employees, including the Executive, intending to
ensure that officers and other key employees are not practically disabled from
discharging their duties if a proposed or actual transaction involving a change
in control arises, and finally desiring to provide additional inducement for the
Executive to remain in the employment of Middlefield, Middlefield entered into a
Severance Agreement with the Executive dated as of July 11, 2006,
     Whereas, Middlefield and the Executive intend that this Agreement supersede
and replace in its entirety the July 11, 2006 Severance Agreement, and
     Whereas, none of the conditions or events included in the definition of the
term “golden parachute payment” that is set forth in section 18(k)(4)(A)(ii) of
the Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of Middlefield, is contemplated insofar as
either of Middlefield or any of its subsidiaries is concerned.
     Now Therefore, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.
     1. Change in Control. (a) If a Change in Control occurs before the
Executive’s employment termination, Middlefield shall make a lump-sum payment to
the Executive in cash in an amount equal to 2.5 times the Executive’s annual
compensation. For this purpose annual compensation means (x) the Executive’s
annual base salary on the date of the Change in Control, plus (y) the average of
the cash bonus and cash incentive compensation earned for the three calendar
years immediately preceding the year in which the Change in Control occurs,
regardless of when the bonus or incentive compensation is paid and regardless of
whether the bonus or incentive compensation is subject to elective deferral or
vesting. Middlefield recognizes that the bonus and incentive compensation earned
by the Executive for a particular year’s service might be paid in the year after
the calendar year in which the bonus or incentive compensation is earned. The
amount payable to the Executive hereunder shall not be reduced to account for
the time value of money or discounted to present value. Subject to section 17,
the payment required under this section 1(a) is payable within five business
days after the date of the Change in Control. The Executive shall be entitled to
a payment under this section 1(a) on no more than one occasion.
     (b) If the Executive’s employment terminates within 24 months after the
Change in Control, Middlefield shall also (x) cause the Executive to become
fully vested in any non-qualified plans, programs, or arrangements in which the
Executive participated if the plan, program, or arrangement does not address the
effect of a change in control and (y) continue or cause to be continued life,
health, and disability insurance coverage substantially identical to the
coverage maintained for the Executive before termination and in accordance with
the same schedule prevailing before employment termination. The insurance
coverage may cease when the Executive becomes employed by another employer or
24 months after the Executive’s termination, whichever occurs first. If under
the terms of the life, health, or disability policy coverage maintained by
Middlefield it is not possible to continue the Executive’s coverage after
termination or if when employment termination occurs the Executive is a
specified employee within the meaning of section 409A of the Internal Revenue
Code of 1986, if

 



--------------------------------------------------------------------------------



 



any of the continued insurance benefits specified in this section 1(b) would be
considered deferred compensation under section 409A, and finally if an exemption
from the six-month delay requirement of section 409A(a)(2)(B)(i) is not
available for that particular insurance benefit, instead of continued insurance
coverage under this section 1(b) Middlefield shall pay to the Executive in a
single lump sum an amount in cash equal to the present value of the Employer’s
projected cost to maintain that particular insurance benefit had the Executive’s
employment not terminated, assuming continued coverage for the lesser of
24 months or the number of months until the Executive attains age 65. The
lump-sum payment shall be made 30 days after employment termination or, if a
six-month delay is required by section 409A, on the first day of the seventh
month after the month in which the Executive’s employment terminates.
     2. Change in Control Defined. For purposes of this Agreement Change in
Control means a change in control as defined in Internal Revenue Code section
409A and rules, regulations, and guidance of general application thereunder
issued by the Department of the Treasury, including —
     (a) Change in ownership: a change in ownership of Middlefield occurs on the
date any one person or group accumulates ownership of Middlefield stock
constituting more than 50% of the total fair market value or total voting power
of Middlefield stock, or
     (b) Change in effective control: (x) any one person or more than one person
acting as a group acquires within a 12-month period ownership of Middlefield
stock possessing 30% or more of the total voting power of Middlefield stock, or
(y) a majority of Middlefield’s board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed in
advance by a majority of Middlefield’s board of directors, or
     (c) Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of Middlefield’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from Middlefield assets having a total gross fair market value equal to
or exceeding 40% of the total gross fair market value of all of Middlefield’s
assets immediately before the acquisition or acquisitions. For this purpose,
gross fair market value means the value of Middlefield’s assets, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with the assets.
     3. No Benefits After Termination with Cause. (a) Despite anything in this
Agreement to the contrary, the Executive shall not be entitled to benefits under
this Agreement if the Executive’s employment terminates with Cause. For purposes
of this Agreement the term Cause means the Executive shall have committed any of
the following acts —
     1) an act of fraud, embezzlement, or theft while employed by Middlefield or
a subsidiary, or conviction of the Executive for or plea of no contest to a
felony or conviction of or plea of no contest to a misdemeanor involving moral
turpitude, or the actual incarceration of the Executive for 45 consecutive days
or more, or
     2) gross negligence, insubordination, disloyalty, or dishonesty in the
performance of the Executive’s duties as an officer of Middlefield or a
subsidiary; willful or reckless failure by the Executive to adhere to
Middlefield’s or subsidiary’s written policies; intentional wrongful damage by
the Executive to the business or property of Middlefield or subsidiary,
including without limitation its reputation, which in Middlefield’s sole
judgment causes material harm to Middlefield or subsidiary; breach by the
Executive of fiduciary duties to Middlefield and its stockholders, whether in
the Executive’s capacity as an officer or as a director of Middlefield or
subsidiary, or
     

2



--------------------------------------------------------------------------------



 




     3) removal of the Executive from office or permanent prohibition of the
Executive from participating in the affairs of Middlefield’s subsidiary bank or
banks by an order issued under section 8(e)(4) or (g)(1) of the Federal Deposit
Insurance Act, 12 U.S.C. 1818(e)(4) or (g)(1), or
     4) intentional wrongful disclosure of secret processes or confidential
information of Middlefield or affiliates, which in Middlefield’s sole judgment
causes material harm to Middlefield or affiliates, or
     5) any actions that have caused the Executive to be terminated for cause
under any employment agreement existing on the date hereof or hereafter entered
into between the Executive and Middlefield or a subsidiary, or
     6) the occurrence of any event that results in the Executive being excluded
from coverage, or having coverage limited for the Executive as compared to other
executives of Middlefield or affiliates, under a blanket bond or other fidelity
or insurance policy covering directors, officers, or employees, or
     7) intentional wrongful engagement in any competitive activity. For
purposes of this Agreement, competitive activity means the Executive’s
participation, without the consent of Middlefield’s board of directors, in the
management of any business enterprise if (x) the enterprise engages in
substantial and direct competition with Middlefield, (y) the enterprise’s
revenues derived from any product or service competitive with any product or
service of Middlefield or a subsidiary amounted to 10% or more of the
enterprise’s revenues for its most recently completed fiscal year, and (z)
Middlefield’s revenues from the product or service amounted to 10% of
Middlefield’s revenues for its most recently completed fiscal year. A
competitive activity does not include mere ownership of securities in an
enterprise and the exercise of rights appurtenant thereto, provided the
Executive’s share ownership does not represent practical or legal control of the
enterprise. For this purpose, ownership of less than 5% of the enterprise’s
outstanding voting securities shall conclusively be presumed to be insufficient
for practical or legal control, and ownership of more than 50% shall
conclusively be presumed to constitute practical and legal control.
     (b) For purposes of this Agreement, no act or failure to act on the
Executive’s part shall be deemed to have been intentional if it was due
primarily to an error in judgment or negligence. An act or failure to act on the
Executive’s part shall be considered intentional if it is not in good faith and
if it is without a reasonable belief that the action or failure to act is in
Middlefield’s best interests. Any act or failure to act based upon authority
granted by resolutions duly adopted by the board of directors or based upon the
advice of counsel for Middlefield shall be conclusively presumed to be in good
faith and in Middlefield’s best interests. For purposes of this Agreement the
term subsidiary means any entity in which Middlefield directly or indirectly
beneficially owns 50% or more of the outstanding voting securities.
     (c) The Executive shall not be deemed under this Agreement to have been
terminated with Cause unless and until there is delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of at least
three-fourths (3/4) of the directors (excluding the Executive) of Middlefield
then in office at a meeting of the board of directors called and held for such
purpose, which resolution shall (x) contain findings that, in the good faith
opinion of the board, the Executive has committed an act constituting Cause and
(y) specify the particulars thereof. Notice of that meeting and the proposed
determination of Cause shall be given to the Executive a reasonable time before
the board’s meeting. The Executive and the Executive’s counsel (if the Executive
chooses to have counsel present) shall have a reasonable opportunity to be heard
by the board at the meeting. Nothing in this Agreement limits the Executive’s or
beneficiaries’ right to contest the validity or propriety of the board’s
determination of Cause, and they shall have the right to contest the validity or
propriety of the board’s determination of Cause even if that right does not
exist under any employment agreement of the Executive.

3



--------------------------------------------------------------------------------



 



     4. No Benefits after Termination Because of Death or Disability. Despite
anything in this Agreement to the contrary, the Executive shall not be entitled
to benefits under this Agreement if the Executive dies while actively employed
by Middlefield or a subsidiary or if the Executive becomes totally disabled
while actively employed by Middlefield or a subsidiary. For purposes of this
Agreement, the term totally disabled means that because of injury or sickness
the Executive is unable to perform the Executive’s duties. The benefits, if any,
payable to the Executive or the Executive’s beneficiary or estate relating to
the Executive’s death or disability shall be determined solely by such benefit
plans or arrangements as Middlefield or subsidiary may have with the Executive
relating to death or disability, not by this Agreement.
     5. Term of Agreement. The initial term of this Agreement shall be for a
period of three years, commencing on the effective date. On the first
anniversary of the effective date of this Agreement and on each anniversary
thereafter this Agreement shall be extended automatically for one additional
year, unless Middlefield’s board of directors gives notice to the Executive in
writing at least 90 days before the anniversary that the term of this Agreement
will not be extended. If the board of directors determines not to extend the
term, it shall promptly notify the Executive. References herein to the term of
this Agreement mean the initial term and extensions of the initial term. Unless
terminated earlier, this Agreement shall terminate when the Executive attains
age 65. If the board of directors decides not to extend the term of this
Agreement, this Agreement shall nevertheless remain in force until its term
expires.
     6. This Agreement Is Not an Employment Contract. The parties hereto
acknowledge and agree that (x) this Agreement is not a management or employment
agreement and (y) nothing in this Agreement shall give the Executive any rights
or impose any obligations to continued employment by Middlefield or any
subsidiary or successor of Middlefield.
     7. Payment of Legal Fees. Middlefield is aware that after a Change in
Control management could cause or attempt to cause Middlefield to refuse to
comply with its obligations under this Agreement, or could institute or cause or
attempt to cause Middlefield to institute litigation seeking to have this
Agreement declared unenforceable, or could take or attempt to take other action
to deny Executive the benefits intended under this Agreement. In these
circumstances the purposes of this Agreement would be frustrated. Middlefield
desires that the Executive not be required to incur the expenses associated with
the enforcement of rights under this Agreement, whether by litigation or other
legal action, because the cost and expense thereof would substantially detract
from the benefits intended to be granted to the Executive hereunder. Middlefield
desires that the Executive not be forced to negotiate settlement of rights under
this Agreement under threat of incurring expenses. Accordingly, if after a
Change in Control occurs it appears to the Executive that (x) Middlefield has
failed to comply with any of its obligations under this Agreement, or (y)
Middlefield or any other person has taken any action to declare this Agreement
void or unenforceable, or instituted any litigation or other legal action
designed to deny, diminish, or to recover from the Executive the benefits
intended to be provided to the Executive hereunder, Middlefield irrevocably
authorizes the Executive from time to time to retain counsel of the Executive’s
choice, at Middlefield’s expense as provided in this section 7, to represent the
Executive in the initiation or defense of any litigation or other legal action,
whether by or against Middlefield or any director, officer, stockholder, or
other person affiliated with Middlefield, in any jurisdiction. Despite any
existing or previous attorney-client relationship between Middlefield and any
counsel chosen by the Executive under this section 7, Middlefield irrevocably
consents to the Executive entering into an attorney-client relationship with
that counsel and Middlefield and the Executive agree that a confidential
relationship shall exist between the Executive and that counsel. The fees and
expenses of counsel selected from time to time by the Executive as provided in
this section shall be paid or reimbursed to the Executive by Middlefield on a
regular, periodic basis upon presentation by the Executive of a statement or
statements prepared by counsel in accordance with counsel’s customary practices,
up to a maximum aggregate amount of $500,000, whether suit be brought or not,
and whether or not incurred in trial, bankruptcy, or appellate proceedings.
Middlefield’s obligation to pay the Executive’s legal fees under this section 7
operates separately from and in addition to any legal fee reimbursement
obligation Middlefield may have with the Executive under any separate severance
or other

4



--------------------------------------------------------------------------------



 



agreement. Despite any contrary provision of this Agreement however, Middlefield
shall not be required to pay or reimburse the Executive’s legal expenses if
doing so would violate section 18(k) of the Federal Deposit Insurance Act [12
U.S.C. 1828(k)] and Rule 359.3 of the Federal Deposit Insurance Corporation [12
CFR 359.3].
     8. Withholding of Taxes. Middlefield may withhold from any benefits payable
under this Agreement all Federal, state, local or other taxes as may be required
by law, governmental regulation, or ruling.
     9. Successors and Assigns. (a) This Agreement is binding on successors.
This Agreement shall be binding upon Middlefield and any successor to
Middlefield, including any persons acquiring directly or indirectly all or
substantially all of the business or assets of Middlefield by purchase, merger,
consolidation, reorganization, or otherwise. But this Agreement and
Middlefield’s obligations under this Agreement are not otherwise assignable,
transferable, or delegable by Middlefield. By agreement in form and substance
satisfactory to the Executive, Middlefield shall require any successor to all or
substantially all of the business or assets of Middlefield expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
Middlefield would be required to perform had no succession occurred.
     (b) This Agreement is enforceable by the Executive’s heirs. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, and legatees.
     (c) This Agreement is personal and is not assignable. This Agreement is
personal in nature. Without written consent of the other party, neither party
shall assign, transfer, or delegate this Agreement or any rights or obligations
under this Agreement except as expressly provided in this section 9. Without
limiting the generality of the foregoing, the Executive’s right to receive
payments hereunder is not assignable or transferable, whether by pledge,
creation of a security interest, or otherwise, except for a transfer by
Executive’s will or by the laws of descent and distribution. If the Executive
attempts an assignment or transfer that is contrary to this section 9,
Middlefield shall have no liability to pay any amount to the assignee or
transferee.
     10. Notices. Any notice under this Agreement shall be deemed to have been
effectively made or given if in writing and personally delivered, delivered by
mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of Middlefield at the time of the delivery of the notice, and
properly addressed to Middlefield if addressed to the board of directors,
Middlefield Banc Corp., 15985 East High Street, Middlefield, Ohio, 44062-0035
Attention: Corporate Secretary.
     11. Captions and Counterparts. The headings and subheadings used in this
Agreement are included solely for convenience and shall not affect the
interpretation of this Agreement. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same agreement.
     12. Amendments and Waivers. No provision of this Agreement may be modified,
waived, or discharged unless the waiver, modification, or discharge is agreed to
in a writing signed by the Executive and by Middlefield. No waiver by either
party hereto at any time of any breach by the other party hereto or waiver of
compliance with any condition or provision of this Agreement to be performed by
the other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.
     13. Severability. The provisions of this Agreement are severable. The
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions of this Agreement. Any provision held to
be invalid or unenforceable shall be reformed to the extent and solely to the
extent necessary to make it valid and enforceable.

5



--------------------------------------------------------------------------------



 



     14. Governing Law. The validity, interpretation, construction, and
performance of this Agreement shall be governed by and construed in accordance
with the substantive laws of the State of Ohio, without giving effect to the
principles of conflict of laws of such state.
     15. Entire Agreement. This Agreement constitutes the entire agreement
between Middlefield and the Executive concerning the subject matter. No rights
are granted to the Executive under this Agreement other than those specifically
set forth. No agreements or representations, oral or otherwise, expressed or
implied concerning the subject matter hereof have been made by either party that
are not set forth expressly in this Agreement. This Agreement supersedes and
replaces in its entirety the July 11, 2006 Severance Agreement between
Middlefield and the Executive, and from and after the date of this Agreement the
July 11, 2006 Severance Agreement shall be of no further force or effect.
     16. No Mitigation Required. Middlefield hereby acknowledges that it will be
difficult and could be impossible (x) for the Executive to find reasonably
comparable employment after termination and (y) to measure the amount of damages
the Executive suffers as a result of termination. Additionally, Middlefield
acknowledges that its general severance pay plans do not provide for mitigation,
offset, or reduction of any severance payment received thereunder. Middlefield
further acknowledges that the payment of benefits by Middlefield under this
Agreement is reasonable and shall be liquidated damages. The Executive shall not
be required to mitigate the amount of any payment provided for in this Agreement
by seeking other employment or otherwise, nor will any profits, income,
earnings, or other benefits from any source whatsoever create any mitigation,
offset, reduction, or any other obligation on the part of the Executive
hereunder or otherwise.
     17. Internal Revenue Code Section 409A. Middlefield and the Executive
intend that their exercise of authority or discretion under this Agreement shall
comply with section 409A of the Internal Revenue Code of 1986. If when the
Executive’s employment terminates the Executive is a specified employee, as
defined in section 409A of the Internal Revenue Code of 1986, and if any
payments or benefits under this Agreement will result in additional tax or
interest to the Executive because of section 409A, then despite any provision of
this Agreement to the contrary the Executive shall not be entitled to the
payments or benefits until the earliest of (x) the date that is at least six
months after termination of the Executive’s employment for reasons other than
the Executive’s death, (y) the date of the Executive’s death, or (z) any earlier
date that does not result in additional tax or interest to the Executive under
section 409A. As promptly as possible after the end of the period during which
payments or benefits are delayed under this provision, the entire amount of the
delayed payments shall be paid to the Executive in a single lump sum. If any
provision of this Agreement does not satisfy the requirements of section 409A,
such provision shall be applied in a manner consistent with those requirements,
despite any contrary provision of this Agreement. If any provision of this
Agreement would subject the Executive to additional tax or interest under
section 409A, Middlefield shall reform the provision. However, Middlefield shall
maintain to the maximum extent practicable the original intent of the applicable
provision without subjecting the Executive to additional tax or interest, and
Middlefield shall not be required to incur any additional compensation expense
as a result of the reformed provision. References in this Agreement to section
409A of the Internal Revenue Code of 1986 include rules, regulations, and
guidance of general application issued by the Department of the Treasury under
Internal Revenue Code section 409A.

6



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have executed this Severance Agreement as
of the date first written above.

                  Executive       Middlefield Banc Corp.    
 
               
 
      By:        
 
Thomas G. Caldwell
         
 
James R. Heslop, II    
 
      Its:   Executive Vice President and Chief Operating Officer    
 
               

7